  

Exhibit 10.1

 

[logo_ex10-1.jpg] 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of the 23rd day of
May, 2017 (the “Effective Date”) by and between Charles & Colvard, Ltd. (the
“Company”) and Clint J. Pete (the “Employee”).

 

WITNESSETH

 

WHEREAS, Employee and the Company wish to enter into an employment relationship
on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
Company to enter into this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree that:

 

1.          Employment. The Company hereby employs Employee, and Employee hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.

 

2.          Term of Employment. Unless earlier terminated as provided herein,
the initial term of this Agreement shall commence on the Effective Date and
shall continue until the one-year anniversary of the Effective Date (the
“Initial Term”). After the Initial Term, this Agreement shall automatically
renew for successive additional one-year terms on the same terms and conditions
set forth herein, unless: (i) earlier terminated or amended as provided herein
or (ii) either party gives written notice of non-renewal at least thirty (30)
days prior to the end of the Initial Term or any renewal term of this Agreement.
The Initial Term of this Agreement and all applicable renewals thereof are
collectively referred to herein as the “Term.”

 

 

[logo_ex10-1.jpg] 

 

3.           Position and Duties. Employee shall serve as Chief Financial
Officer and Treasurer of the Company. Employee shall faithfully and to the best
of his ability perform all duties of the Company related to his position with
the Company, including, but not limited to, all duties set forth in this
Agreement and/or in the Bylaws of the Company related to the position that he
holds, as well as all duties that are reasonably assigned to him by the Board or
its designees. Employee agrees to devote his entire working time, attention,
energy, and skills to the Company in furtherance of the Company’s best
interests, while so employed; provided that Employee may, to the extent not
otherwise prohibited by this Agreement, (A) engage in such activities as
permitted in writing by the Company and (B) devote such amount of time as does
not interfere or compete with the performance of the Employee’s duties under
this Agreement to any one or more of the following activities: (i) investing the
Employee’s personal assets in such manner as will not require services to be
rendered by the Employee in the operation of the affairs of the companies in
which investments are made; or (ii) engaging in charitable and professional
organization activities, including serving on the Boards of Directors of
charitable and professional organizations. Employee shall comply with all
reasonable Company policies, standards, rules, and regulations (the “Company
Policies”) and all applicable government laws, rules, and regulations that are
now or hereafter in effect. Employee acknowledges receipt of copies of all
written Company Policies that are in effect as of the date of this Agreement.

 

4.           Compensation and Benefits. During the Term, Employee shall receive
compensation and benefits for the services performed for the Company under this
Agreement as follows:

 

(a)          Base Salary. Employee shall receive a base salary of Two Hundred
Forty Thousand and 00/100 Dollars ($240,000), payable in regular and equal
installments in accordance with the Company’s regular payroll schedule and
practices (“Base Salary”).

 

(b)          Employee Benefits. Employee shall be entitled to receive those
benefits that are made available to the other similarly-situated executive
employees of the Company, including, but not limited to, life, medical, and
disability insurance, as well as retirement benefits (collectively, the
“Employee Benefits”), in accordance with the terms and conditions of the
applicable plan documents, provided that Employee meets the eligibility
requirements thereof. The Company reserves the right to reduce, eliminate, or
change such Employee Benefits, in its sole discretion, subject to any applicable
legal and regulatory requirements.

 

(c)          Equity Compensation Award.  The Compensation Committee of the Board
has approved an incentive stock option (“ISO”) granting Employee the right to
purchase up to 100,000 shares of the Company’s common stock under the Charles &
Colvard, Ltd. 2008 Stock Incentive Plan, as amended (the “2008 Plan”), at an
option exercise price equal to the closing price of the common stock on the
Effective Date contingent upon Employee’s execution of this Agreement; provided
that such option shall be granted as a non-ISO to the extent it does not qualify
for ISO treatment on the Effective Date. This ISO award shall vest in accordance
with the following vesting schedule:  25% of the ISO award (25,000 option
shares) shall vest six months after the Effective Date and an additional 25% of
the ISO award (25,000 option shares) shall vest on each of the following three
anniversaries of the Effective Date provided Employee remains continuously
employed with the Company (or other affiliated company) through each such
vesting date.  The ISO award shall be contingent upon Employee’s execution of a
standard Employee Incentive Option Agreement in substantially the form attached
as Exhibit A to this Agreement and the ISO award shall in all respects be
subject to and governed by the provisions of the 2008 Plan and the Employee
Incentive Option Agreement.   

 

 2

[logo_ex10-1.jpg] 

 

(d)          Reimbursement of Expenses. The Company shall reimburse Employee for
all reasonable out-of-pocket expenses incurred by Employee that specifically and
directly relate to the performance by Employee of the services under this
Agreement, provided that Employee complies with the Company Policies for
reimbursement that are now or hereafter in effect. Each such expense shall be
submitted for reimbursement after they are incurred.

 

(e)          Paid Time Off. On a calendar year basis, Employee will: (i) earn
paid time off (“PTO”) in accordance with the Company’s PTO policy, and (ii)
receive six (6) days of paid personal leave on January 1. In accordance with the
Company Policies, all PTO that is earned by Employee shall be used or carried
over to the extent permitted and all paid personal leave that is received by
Employee shall be used or forfeited. Upon the termination of the Employee’s
employment by the Company, all earned and unused PTO shall be paid and all
unused paid personal leave shall be forfeited in accordance with the terms of
the Company Policies.

 

(f)          Bonus. Employee shall be eligible to receive an annual bonus (the
“Annual Bonus”) tied to the success of the Company’s annual business plan.  All
Annual Bonus payments will be subject to the terms, conditions, and eligibility
requirements of the applicable bonus plan as it may exist from time to time,
which may provide that the Annual Bonus is payable in the sole and absolute
discretion of the Company.  The Annual Bonus shall be provided in a manner such
that entitlement to and payment of the Annual Bonus is exempt from or compliant
with Internal Revenue Code Section 409A.

 

5.           Withholding. The Company may withhold from any payments or benefits
under this Agreement, including, but not limited to, any payments under
Paragraphs 4(a), (c), (d), (e), and (f) of this Agreement, all federal, state,
or local taxes or other amounts, as may be required pursuant to applicable law,
government regulation, or ruling.

 

6.           Termination. This Agreement and Employee’s employment by the
Company shall or may be terminated as follows:

 

(a)          Expiration of the Term. This Agreement and Employee’s employment by
the Company shall terminate upon the expiration of the Term.

 

(b)          Death of Employee. This Agreement and Employee’s employment by the
Company shall terminate upon the death of Employee (“Death”).

 

(c)          Discontinuance. The Company, immediately and without notice, may
terminate this Agreement and Employee’s employment by the Company upon the
liquidation, dissolution, or discontinuance of business by the Company in any
manner or the filing of any petition by or against the Company under any federal
or state bankruptcy or insolvency laws, provided that such petition is not
dismissed within sixty (60) days after filing (“Discontinuance”).

 

 3

[logo_ex10-1.jpg] 

 

(d)          Termination by the Company for Just Cause. The Company, immediately
and without notice, may terminate this Agreement and Employee’s employment by
the Company at any time for Just Cause. Termination for “Just Cause” shall
include termination for Employee’s: dishonesty; gross incompetence; willful
misconduct; breach of fiduciary duty owed to the Company, including any failure
to disclose a material conflict of interest; failure to perform his duties as
required by this Agreement or to achieve the reasonable objectives mutually
agreed upon by Employee and the Board or its designees; material violation of
any law (other than traffic violations or similar offenses); material failure to
comply with Company Policies, including policies prohibiting harassment,
discrimination, and retaliation, or any other reasonable directives of the Board
or its designees; conviction of a felony of any nature or of a misdemeanor
involving moral turpitude; use of illegal drugs or other illegal substance, or
use of alcohol in a manner that materially interferes with the performance of
Employee’s duties under this Agreement; adverse action or omission, without the
consent or approval of the Company or not in accordance with performing
Employee’s duties hereunder, that would be required to be disclosed pursuant to
public securities laws, even though such laws may not then apply to the Company,
that would limit the ability of the Company or any affiliated entity to sell
securities under any federal or state law, or that would disqualify the Company
or any affiliated entity from any exemption otherwise available to it;
disability; or material breach of any provision of this Agreement, including
provisions concerning confidentiality, proprietary information, and restrictive
covenants. For purposes of this subsection, the term “disability” means the
inability of Employee, because of the condition of his physical, mental, or
emotional health, to satisfactorily perform the duties of his employment
hereunder, with or without a reasonable accommodation, for a continuous
three-month period.

 

(e)          Termination by the Company Without Cause. The Company may terminate
this Agreement and Employee’s employment by the Company other than for “Just
Cause,” as described in Paragraph 6(d) above, and other than upon
“Discontinuance,” as described in Paragraph 6(c) above, at any time for any
reason by providing written notice to Employee, which termination shall be
effective immediately (“Without Cause”). For the avoidance of doubt, a notice by
the Company that the Term of this Agreement shall not be automatically renewed
as provided in Paragraph 2 of this Agreement shall constitute a termination by
the Company Without Cause.

 

(f)          Termination by Employee for Good Reason. Employee may terminate
this Agreement and his employment by the Company for “Good Reason” (as defined
herein), provided that: (i) Employee provides the Company with written notice of
the Good Reason within ninety (90) days of the initial actions or inactions of
the Company giving rise to Good Reason; (ii) the Company does not cure such
conditions within sixty (60) days of such notice (the “Cure Period”); (iii)
Employee terminates his employment under this Agreement within thirty (30) days
of the expiration of the Cure Period; and (iv) the Company has not, prior to
Employee giving notice of Good Reason, provided Employee with notice of
termination or of non-renewal under this Agreement.

 

 4

[logo_ex10-1.jpg] 

 

“Good Reason” shall mean the occurrence of any of the following events within
six (6) months following a Change of Control (as defined herein) and without
Employee’s consent: (i) a material diminishment in Employee’s responsibilities
from those he had immediately prior to the Change of Control; (ii) a material
reduction in Employee’s base salary; (iii) Employee’s place of employment is
relocated more than fifty (50) miles from the location where Employee worked
immediately prior to the Change of Control; or (iv) a material breach of this
Agreement by the Company.

 

A “Change of Control” shall be deemed to have occurred if: (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of the Company, becomes, directly or indirectly, the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities or ownership interests of the Company, representing 51% or more of
the combined voting power of the Company’s then outstanding securities or
ownership interests; or (ii) during the then existing term of the Agreement, as
a result of a tender offer or exchange offer for the purchase of securities or
ownership interests of the Company (other than such an offer by the Company for
its own securities), or as a result of a proxy contest, merger, consolidation or
sale of assets, or as a result of any combination of the foregoing, individuals
who at the beginning of any year period during such term constitute the Company
Board, plus new directors whose election by the Company’s shareholders is
approved by a vote of at least two-thirds of the outstanding voting shares of
the Company, cease for any reason during such year period to constitute at least
two-thirds of the members of such Board; or (iii) the shareholders of the
Company approve a merger or consolidation of the Company with any other
corporation or entity regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation which entity continues to be the sole or majority owner of the
Company; or (iv) any event which the Company’s Board of Directors determines
should constitute a Change of Control. Notwithstanding anything in this
Agreement to the contrary, in no event shall any of the following occurrences
constitute a “Change of Control”: (i) the Company’s making any assignment for
the benefit of its creditors or consenting to the appointment of a receiver or
commencing any proceeding in bankruptcy or for dissolution, liquidation,
winding-up, composition or other relief under state or federal bankruptcy laws
or (ii) any proceeding in bankruptcy or for dissolution, liquidation,
winding-up, composition or other relief under state or federal bankruptcy laws
being commenced against the Company, or a receiver or trustee being appointed
for the Company or a substantial part of its property.

 

 5

[logo_ex10-1.jpg] 

 

(g)         Termination by Employee Without Good Reason. Employee may terminate
this Agreement and his employment by the Company for reasons other than Good
Reason thirty (30) days after written notice of Employee’s resignation is
received by the Company (“Resignation”).

 

(h)         Obligations of the Company Upon Termination.

 

i.            Upon the termination of this Agreement: (A) pursuant to the
expiration of the Term, under Paragraph 6(a) of this Agreement, following
Employee’s notice of non-renewal pursuant to Paragraph 2 of this Agreement; (B)
pursuant to Paragraph 6(b) of this Agreement (“Death”); (C) by the Company
pursuant to Paragraph 6(c) of this Agreement (“Discontinuance”) or Paragraph
6(d) of this Agreement (“Just Cause”); (D) by Employee pursuant to Paragraph
6(g) of this Agreement (“Resignation”); or (E) for any reason other than those
set forth in Paragraph 6(h)(ii); the Company shall have no further obligation
hereunder other than the payment of all compensation and other benefits payable
to Employee through the date of such termination.

 

ii.         Upon the termination of this Agreement (and subject to Employee’s
execution of a release under Paragraph 7 of this Agreement and compliance with
his obligations under Paragraphs 8, 9, 10, and 11 of this Agreement): (A) by
Employee pursuant to Paragraph 6(f) of this Agreement (“Good Reason”); (B) by
the Company pursuant to Paragraph 6(e) of this Agreement (“Without Cause”)
within six (6) months following a Change of Control; or (C) pursuant to the
expiration of the Term, under Paragraph 6(a) of this Agreement, following the
Company’s notice of non-renewal pursuant to Paragraph 2 of this Agreement within
six (6) months following a Change of Control; the Company shall pay Employee an
amount equal to twelve (12) months of his then current base salary (less all
applicable deductions), payable over twelve consecutive months in equal
installment payments paid in accordance with the Company’s regular payroll
schedule, beginning on the first regular payroll date occurring on or after the
date on which the release of claims required by Paragraph 7 of this Agreement
becomes effective and non-revocable.

 

iii.         Upon the termination of this Agreement (and subject to Employee’s
execution of a release under Paragraph 7 of this Agreement and compliance with
his obligations under Paragraphs 8, 9, 10, and 11 of this Agreement): (A) by the
Company pursuant to Paragraph 6(e) of this Agreement (“Without Cause”) not
occurring within six months following a Change of Control; or (B) pursuant to
the expiration of the Term, under Paragraph 6(a) of this Agreement, following
the Company’s notice of non-renewal pursuant to Paragraph 2 of this Agreement
and not within six months following a Change of Control; the Company shall pay
Employee an amount equal to six (6) months of his then current base salary (less
all applicable deductions), payable over six consecutive months in equal
installment payments paid in accordance with the Company’s regular payroll
schedule, beginning on the first regular payroll date occurring on or after the
date on which the release of claims required by Paragraph 7 of this Agreement
becomes effective and non-revocable.

 

 6

[logo_ex10-1.jpg] 

 

iv.         Notwithstanding the terms of the Company’s equity compensation plans
and applicable award agreements, upon the occurrence of a Change of Control or a
termination of this Agreement by the Company pursuant to Paragraph 6(e) of this
Agreement (“Without Cause”) not occurring within six months following a Change
of Control (and subject to Employee’s execution of a release under Paragraph 7
of this Agreement and compliance with his obligations under Paragraphs 8, 9, 10,
and 11 of this Agreement): (A) all of Employee’s outstanding unvested time-based
equity awards shall become fully vested and any restrictions thereon shall lapse
and (B) all of Employee’s outstanding unvested performance-based equity awards
shall be deemed achieved at target levels with respect to performance goals or
other vesting criteria.

 

v.           Notwithstanding any provision in this Agreement to the contrary,
any payment conditioned upon the release required by Paragraph 7 shall be made,
or commence, as applicable, within ninety (90) days of the termination of
Employee’s employment. To the extent that any payment due under this Paragraph 6
is not exempt from Section 409A, such amount shall be paid in a lump sum no
later than seventy-four (74) days following the Employee’s termination of
employment.

 

7.          Release of Claims. Notwithstanding any provision of this Agreement
to the contrary, the Company’s obligation to provide any severance payment under
Paragraph 6(h)(ii) of this Agreement is conditioned upon Employee’s execution of
an enforceable release of any and all claims arising before the date that he
signs the release, in a form which is reasonable and which is satisfactory to
the Company (satisfaction of the Company is not to be unreasonably withheld),
and his compliance with the provisions of Paragraphs 8, 9, 10, and 11 of this
Agreement. If Employee fails to execute such a release or fails to comply with
such terms of this Agreement, then the Company’s obligation to make any payments
to him ceases on the effective termination date. The release of claims shall be
provided to Employee within seven (7) days of the termination of his employment,
and Employee must execute it within the time period specified in the release
(which shall not be longer than forty-five (45) days from the date upon which he
receives it). Such release shall not be effective until any applicable
revocation period has expired.

 

8.          Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

 7

[logo_ex10-1.jpg] 

 

(a)          “Confidential Information” shall mean: (i) any and all non-public
or otherwise confidential proprietary knowledge, material, or information of the
Company, including any and all knowledge, material, or information that is
designated as Confidential Information by the Company and any and all
confidential knowledge, material, or information that becomes generally known to
the public as a result of a disclosure by Employee, or any other person or
entity who is obligated to treat such knowledge, material, or information
confidentially, and (ii) any and all non-public or otherwise confidential
proprietary knowledge, material, or information of others who disclose that
knowledge, material, or information to the Company, including any and all
knowledge, material, or information designated as Confidential Information by
the Company, or those others and any and all confidential knowledge, material,
or information that becomes generally known to the public as a result of a
disclosure by Employee, or any other person or entity who is obligation to treat
such knowledge, material, or information confidentially. Confidential
Information includes, but is not limited to, the following types of knowledge,
material, or information (whether or not reduced to writing): trade secrets;
concepts; designs; discoveries; ideas; know-how; processes; techniques;
Inventions (as defined herein); drawings; specifications; models; data; software
in various stages of development; source and object code; documentation;
diagrams; flow charts; research; procedures; marketing

 

(b)          not limited, devices, processes, computer programs and related
source code and object code, mask works, and methods, together with any
improvements thereon or thereto, and development techniques, materials, plans,
and information; business methods, procedures, and policies; current and
prospective customers names and lists and other information related to current
and prospective customers; prices, including price lists, policies, and
formulas; profit margins, data, and formulas; financial information; training

 

(c)          a mask work and whether or not reduced to practice, including, but
derivative works made therefrom, and know-how, descriptions, sketches, drawings,
or other knowledge, manuals and methodologies; and employee files and
information.

 

(d)          “Inventions” shall mean ideas, concepts, techniques, inventions,
discoveries, and works of authorship, whether or not patentable or protectable
by copyright or as information, or material related thereto.

 

(e)          “Intellectual Property Rights” shall mean all patent, trademark,
and copyright rights, moral rights, rights of attribution or integrity, trade
secret rights, or other proprietary or intellectual property rights.

 

(f)           “Competing Business” shall mean any corporation, partnership,
person, or other entity that is primarily engaged in researching, developing,
manufacturing, marketing, distributing, or selling any product, service, or
technology that is competitive with any part of the Company’s Business. For the
avoidance of doubt, a retail business which researches, develops, manufactures,
markets, distributes and/or sells a wide variety of products, and revenue from
its fashion jewelry is less than 20% of its total revenue is not a Competing
Business.

 

 8

[logo_ex10-1.jpg] 

 

(g)          “Company’s Business” shall mean the development, manufacture,
marketing, distribution, or sale of, including research directed to, any
product, service, or technology in the Moissanite jewelry industry. As of the
date of this Agreement, Company’s Business includes, but is not limited to: (i)
marketing and distributing Moissanite jewelry and Moissanite gemstones, and (ii)
fabricating (including wafering, pre-forming, and faceting), marketing, and
distributing Moissanite gemstones or other diamond simulants to the gem and
jewelry industry. Employee understands that during Employee’s employment with
the Company, the Company’s Business may expand or change, and Employee agrees
that any such expansions or changes shall expand or contract the definition of
the Company’s Business and Employee’s obligations under this Agreement
accordingly.

 

(h)          “Territory” shall mean the following severable geographic areas:
(i) throughout the world, (ii) within any country in which the Company, or a
Competing Business is engaged in business; (iii) within any country in which the
Company is engaged in business, (iv) within the United States, (v) within any
state, including the District of Columbia, in which the Company or a Competing
Business is engaged in business, (vi) within any state, including the District
of Columbia, in which the Company is engaged in business, (vii) within a 100
mile radius of Employee’s principal place of employment or work for the Company,
(viii) the state of North Carolina, and (ix) within a 100 mile radius of the
Company’s corporate headquarters.

 

9.           Covenant Not to Compete. As a result of Employee’s employment by
the Company: (i) Employee will have access to trade secrets and Confidential
Information of the Company, including, but not limited to, valuable information
about its intellectual property, business operations and methods, and the
persons with which it does business in various locations throughout the world,
that is not generally known to or readily ascertainable by a Competing Business,
(ii) Employee will develop relationships with the Company’s customers and others
with which the Company does business, and these relationships are among the
Company’s most important assets, (iii) Employee will receive specialized
knowledge of and specialized training in the Company’s Business, and (iv)
Employee will gain such knowledge of the Company’s Business that, during the
course of Employee’s employment with the Company and for a period of one year
following the termination thereof, Employee could not perform services for a
Competing Business without inevitably disclosing the Company’s trade secrets and
Confidential Information to that Competing Business. Accordingly, Employee
agrees to the following:

 

(a)          While employed by the Company, Employee will not, without the
express written consent of an authorized representative of the Company: (i)
perform services (as an employee, independent contractor, officer, director, or
otherwise) within the Territory for any Competing Business, (ii) engage in any
activities (or assist others to engage in any activities) within the Territory
that compete with the Company’s Business, (iii) own or beneficially own an
equity interest in a Competing Business, (iv) request, induce, or solicit (or
assist others to request, induce, or solicit) any customers, prospective
customers, or suppliers of the Company to curtail or cancel their business with
the Company, or to do business within the scope of the Company’s Business with a
Competing Business, (v) request, induce, or solicit (or assist others to
request, induce, or solicit) for the benefit of any Competing Business any
employee or independent contractor of the Company to terminate his or her
employment or independent contractor relationship with the Company, or (vi)
employ (or assist others to employ) for the benefit of any Competing Business
any person who has been employed by the Company within the last year of
Employee’s employment with the Company.

 

 9

[logo_ex10-1.jpg] 

 

(b)          For a period of one year following the termination of Employee’s
employment with the Company, Employee will not, without the express written
consent of an authorized representative of the Company: (i) perform services (as
an employee, independent contractor, officer, director, or otherwise), within
the Territory for any Competing Business, that are the same or similar to any
services that Employee performed for the Company or that otherwise utilize
skills, knowledge, and/or business contacts and relationships that Employee
utilized while providing services to the Company, (ii) engage in any activities
(or assist others to engage in any activities) within the Territory that compete
with the Company’s Business, (iii) own or beneficially own an equity interest in
a Competing Business, (iv) request, induce, or solicit (or assist others to
request, induce, or solicit) any customers, prospective customers, or suppliers
of the Company, which were customers, prospective customers, or suppliers of the
Company during the last year of Employee’s employment with the Company, to
curtail or cancel their business with the Company, or to do business within the
scope of the Company’s Business with a Competing Business, (v) request, induce,
or solicit (or assist others to request, induce, or solicit) any customers,
prospective customers, or suppliers of the Company with which Employee worked or
had business contact during the last year of Employee’s employment with the
Company to curtail or cancel their business with the Company, or to do business
within the scope of the Company’s Business with a Competing Business, (vi)
request, induce, or solicit (or assist others to request, induce, or solicit)
any employee or independent contractor of the Company to terminate his or her
employment or independent relationship with the Company, (vii) request, induce,
or solicit (or assist others to request, induce, or solicit) any person who has
been employed by the Company within the last year of Employee’s employment by
the Company or thereafter to be employed with a Competing Business, or (viii)
employ or engage as a contractor (or assist others to employ or engage as a
contractor) any person who has been employed by the Company within the last year
of Employee’s employment by the Company or thereafter. These obligations will
continue for the specified period regardless of whether the termination of
Employee’s employment was voluntary or involuntary or with or without cause, and
the specified period shall be tolled and shall not run during any time in which
Employee fails to abide by these obligations.

 

(c)          As an exception to the above restrictions, Employee may own passive
investments in Competing Businesses, (including, but not limited to, indirect
investments through mutual funds), provided that the securities of the Competing
Business are publicly traded and Employee does not own or control more than two
percent of the outstanding voting rights or equity of the Competing Business.

 

 10

[logo_ex10-1.jpg] 

 

10.         Confidentiality.

 

(a)          All documents or other records, paper or electronic, that, in any
way, constitute, contain, incorporate, or reflect any Confidential Information
and all proprietary rights therein, including Intellectual Property Rights,
shall belong exclusively to the Company, and Employee agrees to promptly deliver
to the Company, upon request or upon termination of Employee’s employment with
the Company, all copies of such materials and Confidential Information in
Employee’s possession, custody, or control, as well as all other property of the
Company in Employee’s possession, custody, or control. Likewise, Employee agrees
to promptly deliver to the Company, upon request or upon termination of
Employee’s employment with the Company, all copies of all documents or other
records that, in any way, constitute, contain, incorporate, or reflect any
Confidential Information of others that was disclosed or provided to Employee
during the Term that is in Employee’s possession, custody, or control.

 

(b)          Employee agrees, during the Term and thereafter: (i) to hold in
confidence and treat with strict confidentiality all Confidential Information,
(ii) not to directly or indirectly reveal, report, publish, disclose, or
transfer any Confidential Information to any person or entity, and (iii) not to
utilize any Confidential Information for any purpose, other than in the course
and scope of Employees work for the Company. If Employee is required to disclose
Confidential Information pursuant to a court order or subpoena or such
disclosure is necessary to comply with applicable law, the undersigned shall:
(i) promptly notify the Company before any such disclosure is made and provide
the Company with reasonable and ample time within which to object to or oppose
any such disclosure, (ii) at the Company’s request and expense take all
reasonably necessary steps to defend against such disclosure, including
defending against the enforcement of the court order, subpoena, or other
applicable law, and (iii) permit the Company to participate with counsel of its
choice in any related proceedings.

 

11.         Proprietary Information.

 

(a)          Employee agrees that any Inventions created, conceived, developed,
or reduced to practice, in whole or in part, by Employee, either solely or in
conjunction with others, during or after the Term that arise in any way from the
use of or reliance on any Confidential Information or any of the Company’s
equipment, facilities, supplies, trade secret information, or time, that relate
to the Company’s Business or the Company’s demonstrably anticipated business,
research, or development, or that result from any work performed by Employee
for, on behalf of, or at the direction of the Company, shall belong exclusively
to the Company and shall be deemed part of the Confidential Information for
purposes of this Agreement, whether or not fixed in a tangible medium of
expression. Employee agrees that all rights, title, and interest in and to all
such Inventions, including, but not limited to, Intellectual Property Rights
shall vest and reside in, and shall be the exclusive property of, the Company.
Without limiting the foregoing, Employee agrees that any and all such Inventions
shall be deemed to be “works made for hire” and that the Company shall be deemed
the sole and exclusive owner thereof. In the event and to the extent that any
such Inventions are determined not to constitute “works made for hire” or that,
by operation of law or otherwise, any right, title, or interest in or to the
Inventions, including, but not limited to, any Intellectual Property Rights,
vests not in the Company, but, rather, in Employee, Employee hereby: (i)
irrevocably and unconditionally assigns and transfers to the Company all rights,
title, and interest in and to any such Inventions, including, but not limited
to, all Intellectual Property Rights and (ii) forever waives and agrees never to
assert all such rights, title, and interest.

 

 11

[logo_ex10-1.jpg] 

 

(b)          Employee agrees to promptly and fully disclose in writing to the
Board of Directors of the Company: (i) any Invention created, conceived,
developed or reduced to practice by Employee, either solely or in conjunction
with others, during the Term and (ii) any such Invention created, conceived,
developed, or reduced to practice after the Term that belongs exclusively to the
Company pursuant to the provisions of Paragraph 11(a) of this Agreement. For the
avoidance of doubt, in no event shall any provision of this Agreement, including
without limitation Paragraph 11(b), provide or be construed to provide Employee
or any other party with any license or other right or authority to create,
conceive, develop, or reduce to practice, after the Term, any Invention in which
the Company has an ownership interest, without the prior written consent of the
Company.

 

(c)          Employee agrees to assist the Company, at the Company’s expense,
either during or subsequent to the Term, to obtain and enforce for the Company’s
own benefit, in any country, Intellectual Property Rights in connection with any
and all Inventions created, conceived, developed, or reduced to practice by
Employee (in whole or in part) that belong or have been assigned to the Company
pursuant to the provisions of Paragraph 11(a) of this Agreement. Upon request,
either during or subsequent to the Term, Employee will execute all applications,
assignments, instruments, and papers and perform all acts that the Company or
its counsel may reasonably deem necessary or desirable to obtain, maintain, or
enforce any Intellectual Property Rights in connection with any such Inventions
or to otherwise protect the interests of the Company in those Inventions.

 

12.         Acknowledgements, Representations, and Warranties.

 

(a)          Employee acknowledges that the Company has a strict policy against
using proprietary information belonging to any other person or entity without
the express permission of the owner of that information.

 

(b)          Employee represents and warrants to the Company that Employee’s
performance under this Agreement and as an employee of the Company does not and
will not breach any non-competition, non-solicitation, or confidentiality
agreement to which Employee is a party. Employee represents and warrants to the
Company that Employee has not entered into, and agrees not to enter into, any
agreement that conflicts with or violates this Agreement.

 

 12

[logo_ex10-1.jpg] 

 

(c)          Employee represents and warrants to the Company that Employee has
not brought and shall not bring to the Company, or use in the performance of
Employee’s responsibilities for the Company, any materials or documents of a
former employer that are not generally available to the public or that did not
belong to Employee prior to Employee’s employment with the Company, unless
Employee has obtained written authorization from the former employer or other
owner for their possession and use and provided the Company with a copy thereof.

 

13.         Indemnification. The Employee will be eligible for indemnification
to the fullest extent authorized under the Company’s Articles of Incorporation
and By-Laws (as applicable) and will be eligible for coverage under the
Company’s Director’s & Officer’s liability insurance policy as approved by the
Board, subject to the terms and conditions contained therein.

 

14.         Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the matters set forth herein and supersedes any
prior agreements or understandings between them, whether written or oral.

 

15.         Waiver. The failure of either party to insist, in any one or more
instance, upon performance of the terms and conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term or condition.

 

16.         Notices. Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by registered or certified U.S. mail to the following:

 

For the Company:

Chairman of the Board of Directors

Charles & Colvard, Ltd.

170 Southport Drive

Morrisville, North Carolina 27560

Fax: (919) 468-0486

 

For Employee:

Clint J. Pete

1805 Dunes Court

Raleigh, NC 27615

 

17.         Severability. In the event that any provision of any paragraph of
this Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision of such paragraph or of this Agreement, and the remaining
terms, covenants, restrictions or provisions in such paragraph and in this
Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable, and enforceable. In the event that a court determines that the
length of time, the geographic area, or the activities prohibited under this
Agreement are too restrictive to be enforceable, the court may reduce the scope
of the restriction to the extent necessary to make the restriction enforceable.

 

 13

[logo_ex10-1.jpg] 

 

18.         Amendment. This Agreement may be amended only by an agreement in
writing signed by each of the parties hereto.

 

19.         Restrictive Covenants Are Reasonable. The market for the Company’s
services and the Company’s Business is highly specialized and highly competitive
such that other companies and business entities compete with the Company in
various locations throughout the world. The provisions set forth in this
Agreement: (i) are reasonably necessary to protect the Company’s legitimate
business interests, (ii) are reasonable as to the time, territory, and scope of
activities that are restricted, (iii) do not interfere with Employee’s ability
to earn a comparable living or secure employment in the field of Employee’s
choice, (iv) do not interfere and are not inconsistent with public policy or the
public interest, and (v) are described with sufficient accuracy and definiteness
to enable Employee to understand the scope of the restrictions on Employee.

 

20.         Injunctive Relief. Because of the unique nature of the Confidential
Information, Employee understands and agrees that the Company will suffer
irreparable harm in the event that Employee fails to comply with any of
Employee’s obligations under Paragraphs 8, 9, 10, or 11 of this Agreement and
that monetary damages will be inadequate to compensate the Company for such
breach. Accordingly, Employee agrees that the Company will, in addition to any
other remedies available to it at law or in equity, be entitled to injunctive
relief to enforce the terms of Paragraphs 8, 9, 10, or 11 of this Agreement.

 

21.         Publication. Employee hereby authorizes the Company to provide a
copy of this Agreement to any and all of Employee’s future employers and to
notify any and all such future employers that the Company intends to exercise
its legal rights arising out of or in connection with this Agreement and/or any
breach or any inducement of a breach hereof.

 

22.         Survival. Employee agrees that: (i) Employee’s employment with the
Company is contingent upon Employee’s execution of this Agreement, which is a
material inducement to the Company to offer employment and the compensation and
benefits hereunder to Employee and to provide Confidential Information to
Employee, and (ii) Paragraphs 8, 9, 10, and 11 of this Agreement shall survive
any termination for any reason whatsoever of Employee’s employment with the
Company.

 

23.         Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the state of North Carolina, without
regard to the conflicts of laws principles thereof. The state and federal courts
in North Carolina shall be the exclusive venues for the adjudication of all
disputes arising out of this Agreement, and the parties consent to the exercise
of personal jurisdiction over them in any such adjudication and hereby waive any
and all objections and defenses to the exercise of such personal jurisdiction.

 

 14

[logo_ex10-1.jpg] 

 

24.         Benefit. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the Company, its successors
and assigns, and Employee, his heirs, beneficiaries, and legal representatives.
The Company may assign this Agreement or any rights hereunder, or delegate any
obligations hereunder, without the consent of Employee. Employee shall not
assign this Agreement or delegate Employee’s obligations hereunder. Employee’s
right to receive payments under this Agreement shall not be subject to
alienation, anticipation, commutation, sale, assignment, encumbrance, setoff,
charge, pledge, offset or hypothecation or to execution, levy, attachment, or
similar process or assignment by operation of law, and any attempt, voluntary or
involuntary, to effect any such action shall be null, void and of no effect.

 

25.         Attorneys’ Fees. The Company shall reimburse Employee for up to Five
Thousand Dollars ($5,000.00) of legal fees and expenses he incurs for legal
review and negotiation of this Agreement on his behalf with such reimbursement
to be made within ten (10) days of Employee’s submission to the Company of such
documentation of his payment of such fees and expenses as the Company may
require and in no event later than June 30, 2017.

 

26.         Compliance with Section 409A.

 

(a)          Parties’ Intent. The parties intend that the payments and benefits
to which Employee may become entitled in connection with Employee’s employment
under this Agreement will be exempt from or comply with Section 409A of the Code
and the regulations and other guidance promulgated thereunder (collectively,
“Section 409A”) and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. All severance payments hereunder are intended to qualify as
short-term deferrals meeting the requirements of Treasury Regulation Section
1.409A-1(b)(4) or as involuntary severance payments satisfying the requirements
of Treasury Regulation Section 1.409A-1(b)(9)(iii) and this Agreement shall be
construed in accordance with such intent. If any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause Employee to incur any additional tax or interest under Section 409A, the
Company shall, upon the specific request of Employee, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to Employee and the Company of the applicable
provision shall be maintained, and the Company shall have no obligation to make
any changes that could create any additional economic cost or loss of benefit to
the Company. The Company shall timely use its reasonable business efforts to
amend any plan or program in which Employee participates to bring it in
compliance with Section 409A.

 

 15

[logo_ex10-1.jpg] 

 

(b)          Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement relating
to the payment of any amounts or benefits upon or following a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.

 

(c)          Separate Payments. Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A.

 

(d)          Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder, in the Company’s sole
discretion, that Employee is a Key Employee of the Company on the date
Employee’s employment with the Company terminates and that a delay in benefits
provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i), then any severance payments and any continuation of benefits
or reimbursement of benefit costs provided by this Agreement, and not otherwise
exempt from Section 409A, shall be delayed for a period of six (6) months
following the date of termination of Employee’s employment (the “409A Delay
Period”). In such event, any severance payments and the cost of any continuation
of benefits provided under this Agreement that would otherwise be due and
payable to Employee during the 409A Delay Period shall be paid to Employee in a
lump sum cash amount in the month following the end of the 409A Delay Period.
For purposes of this Agreement, “Key Employee” shall mean an employee who, on an
Identification Date (“Identification Date” shall mean each December 31) is a key
employee as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof. If Employee is identified as a Key Employee on an Identification
Date, then Employee shall be considered a Key Employee for purposes of this
Agreement during the period beginning on the first April 1 following the
Identification Date and ending on the following March 31.

 

a.           Reimbursement. To the extent that any right to reimbursement of
expenses or payment of any benefit in-kind under this Agreement constitutes
nonqualified deferred compensation (within the meaning of Section 409A), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by the Employee, (ii) the right to reimbursement on in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (iii)
the amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year.

 

[signature page follows]

 

 16

[logo_ex10-1.jpg] 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  CHARLES & COLVARD, Ltd.       By: /s/ Suzanne Miglucci     Suzanne Miglucci  
  President and Chief Executive Officer         EMPLOYEE         /s/ Clint J.
Pete   Clint J. Pete

 

 

 

